Stephens, J.
1. A petition for certiorari must except to a final judgment, and must plainly and distinctly set forth the errors complained of.
2. An exception “ that the judgment entered on such verdict does not follow the verdict,” without alleging wherein such judgment fails to follow the verdict is not a complete and valid assignment of error. Searcy v. Collins, 94 Ga. 642 (20 S. E. 94).
3. A petition for certiorari which contained no valid assignment of error upon a final judgment and which complained only of rulings made upon the trial, was invalid, and the judge did not err in failing to sustain it.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.

Columbus E. Alexander, J. P. Dukes, for plaintiff in error.
Lee Cotton, contra.